Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicant’s amendment filed on 04/17/2021 has been carefully considered by the examiner.  Claims 1-5, 8, 10, 12-22 are pending in which claims 1, 8, 10, non-elected claims 2-5 & 12-20 are withdrawn and claims 21-22 are newly added. Claim 1 has been amended to incorporate the subject matters of claims 7 and 9 as indicated allowable in previous office action. However, in view of a consideration and newly discovered references, the indicated allow ability of claim 1 is withdrawn and new rejections is set forth below. This action is not made final. 
					Restriction/Election
According to the decision to the petition file June 25, 2021 (the request to withdraw the restriction between the apparatus for generating penetrating magnetic fields and the method for generating penetrating magnetic fields), a new office action addressing apparatus claim 1, 6-11 and method claims 14, 15, 18, and 19 would be considered. However, claims 6-7, 9 and 11 are canceled in view of the amendment filed 04/17/2021; accordingly, apparatus claims 1, 8, 10 and  method claims 14, 15, 18-19, and newly added claims 21-22 are considered in the office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14-15 and 18-19, it is unclear what intended meaning of “time-varying” in recitation “a time-varying electrical current”. Claim 14 further recites “the coil produces a magnetic field that causes the magnet to rotate about an axis of rotation” in which it is unclear what “an axis of rotation” relates to. In other words, it is unclear if “an axis of rotation” is axis of rotation of “the magnetic” or axis of rotation of “the coil”. For a purpose of an examination, the recitations are best understood as “an axis of rotation of the magnet, and “an electrical current” respectively.
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	4A 	Regarding recitations throughout the claims that an element is “configured to/for/ so 	that” perform a function, it is the position of the Office that such recitations are not positively 	recited 	structural limitations, and thus, only require the ability to so perform. In other words, 	respecting functional languages which attempts to define the subject-matter in terms of the 	result to be achieved, the claimed limitations are not define specific structures that are necessary 	to perform the stated functions. It is the position of the Office that such recitations are not , 	the prior art references as applied herein are construed to at least perform the functions, 	and possess such ability.
	4B	In addition, regarding languages recited in preamble in claim 1, the recitation is 	not limiting because the body of the claim describes a complete invention and the 	language recited solely in the preamble does not provide any distinct definition of 	any of the claimed invention's limitations. Thus, the preamble of the claim is not 	considered a limitation and is of no significance to claim construction. 
Claims 1, 8, 10, 21-22 drawn to apparatus, and method claims 14-15 &18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gilchrist et al (US 2009/0243413).
	Respecting claim 1, Gilchrist discloses, at least in Fig. 6C and paragraphs hereafter pars. 0050+, an apparatus comprising a magnet (208R Fig. 6C & par. 0046) configured to rotate about an axis of rotation of the magnet, wherein at least a portion of the magnet is magnetized in a direction non-parallel to the axis of rotation; a first coil (208SC, 208SD, 208SE) wherein the first coil is disposed proximate to the magnet such that an electrical current through the first coil produces a magnetic field that causes the magnet to rotate about the axis of rotation, a second coil (208SD, 208SE, 208SC) wherein the second coil is disposed proximate to the magnet such that an electrical current through the second coil produces a magnetic field that causes the magnet to rotate about the axis of rotation; a third coil (208SE, 208SC, 208SD) wherein the third coil is disposed proximate to the magnet such that an electrical current through the third coil produces a magnetic field that causes the magnet to rotate about the axis of rotation, and wherein the magnet is disposed between the second and third coils, and a controller (170, par. 0038 &0051), wherein the controller is configured to apply respective electrical currents through the first coil, the second coil, and the third coil to rotate the magnet about the axis of rotation, to levitate the magnet, and to stabilize the location of the magnet relative to the first, second, and configured to” perform a function, the recitations are considered as “not positively recited structural limitations” discussed above in item 4A.)
	Respecting claim 8, the limitations “the controller is further configured to modulate a speed of rotation of the magnet about the axis of rotation” in which an element “configured to” perform a function, the recitation is considered as “not positively recited structural limitations” discussed above in item 4A.
	Respecting claim 10, Gilchrist further discloses a sensor (at least in Fig. 6B & par. 0051).  It is noted that the limitations “the controller is configured to operate the sensor to detect a location of the magnet relative to the first, second, and third coils and to apply the respective electrical currents through the first, second, and third coils, based on the detected location of the magnet, to control a magnitude of a force applied, via the first, second, and third coils, to levitate the magnet in order to maintain the magnet at a specified location relative to the first, second, and third coils” in which an element “configured to” perform functions, the recitation is considered as “not positively recited structural limitations” discussed above in item 4A.
	Respecting new claims 21-22, Gilchrist also discloses the magnet (1123 in Fig. 13 & par. 0087) comprises a cylindrical shape having a long axis, and wherein the axis of rotation of the magnet corresponds to the long axis, and the magnet has an axis of geometrical symmetry, and wherein the axis of rotation of the magnet corresponds to the axis of geometrical symmetry.
	Respecting method claims 14 and 18, 15 and 19, the apparatus discussed above in claims 1, 8 and 10 would perform the claimed method.
Claims 1, 8, 10, 21-22 drawn to apparatus, and method claims 14-15 &18-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Setiawan et al (US 20013/0038552).
configured to rotate about an axis of rotation of the magnet, wherein at least a portion of the magnet is magnetized in a direction non-parallel to the axis of rotation; a first coil (a coil in Fig. 1 & par. 0028 & 0083) wherein the first coil is disposed proximate to the magnet such that an electrical current through the first coil produces a magnetic field that causes the magnet to rotate about the axis of rotation, a second coil (a coil in Fig. 1 & par. 0083) wherein the second coil is disposed proximate to the magnet such that an electrical current through the second coil produces a magnetic field that causes the magnet to rotate about the axis of rotation; a third coil (a coil in Fig. 1 & par. 0083) wherein the third coil is disposed proximate to the magnet such that an electrical current through the third coil produces a magnetic field that causes the magnet to rotate about the axis of rotation, and wherein the magnet is disposed between the second and third coils, and a controller (Fig. 4, par. 0101), wherein the controller is configured to apply respective electrical currents through the first coil, the second coil, and the third coil to rotate the magnet about the axis of rotation, to levitate the magnet, and to stabilize the location of the magnet relative to the first, second, and third coils (It is noted that the limitations in which an element “configured to” perform a function, the recitations are considered as “not positively recited structural limitations” discussed above in item 4A.)
	Respecting claim 8, the limitations “the controller is further configured to modulate a speed of rotation of the magnet about the axis of rotation” in which an element “configured to” perform a function, the recitation is considered as “not positively recited structural limitations” discussed above in item 4A.
	Respecting new claims 21-22, Setiawan discloses also discloses the magnet (Rotor in Fig.1) comprises a cylindrical shape having a long axis, and wherein the axis of rotation of the 
	Respecting method claims 14 &18 and 15, the apparatus discussed above in claims 1 and 8 would perform the claimed method.
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
July 10, 2021

/TRINH V DINH/	Trinh V Dinh, Patent Examiner of Art Unit 2845